UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6167


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WENDELL WOOD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Chief District Judge. (2:93-cr-00090-RBS-3; 2:18-cv-
00073-RBS)


Submitted: June 22, 2018                                          Decided: July 6, 2018


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Wendell Wood, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wendell Wood seeks to appeal the district court’s order denying and dismissing

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2012) and relief under

28 U.S.C. § 2255 (2012). The district court dismissed Wood’s motion as an unauthorized

successive § 2255 motion to the extent that he sought relief under § 2255, and it denied a

sentence reduction under § 3582(c)(2). We dismiss in part and affirm in part.

       The order dismissing Wood’s § 2255 motion as successive is not appealable unless

a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B)

(2012); Jones v. Braxton, 392 F.3d 683, 688 (4th Cir. 2004).               A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When a district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Wood has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss his

appeal of the district court’s order dismissing his § 2255 motion as successive. As for the

district court’s denial of a sentence reduction under § 3582(c)(2), we have reviewed the

record and find no reversible error. Accordingly, we affirm the denial for the reasons

                                             2
stated by the district court. See United States v. Wood, No. 2:93-cr-00090-RBS-3 (E.D.

Va. Feb. 8, 2018).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                               DISMISSED IN PART;
                                                                AFFIRMED IN PART




                                          3